DETAILED ACTION
	This is the first office action regarding application number 16/491,832, filed on Sep 6, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-14 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Jan 3, 2020 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
	The following documents have not been considered for the following reasons:
Verrips et al, as the document was not provided.
Lorincz et al, as the document was not provided. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action. 



Drawings
The drawings are objected to because of the following informalities:
There is no matching description for Figures. For example, Figure 1A is not addressed in the Specification (see, also, Specification Objections). Figures in the Drawings and Description of Figures in the Specification should match and should be addressed individually in the Description of Figures section in the Specification. 
Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities: 
Figure descriptions should be corrected to individually address all figures (see, also, Drawing Objections) to conform to how the Figures are presented in the Drawings.
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]." Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." See MPEP 2164.01. The test for undue experimentation is based on In re Wands, which include, but are not limited to, the following criteria:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Regarding Claim(s) 1-12, the specification, while being enabling for using T-THCA or T-CDCA as the bile acid analyzed, does not reasonably provide enablement for using any C24- or C27- bile acid or conjugate thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Claim 1 describes a method for determining or screening for 27-hydroxylase (CYP27A1) deficiency by measuring a bile alcohol glucuronide and a C24- or C27- bile acid, or conjugate thereof, (Wands Factor A and B). As there is no expectation within the prior art that all the compounds would function similarly (i.e. all potential C24- or C27- bile acids, or conjugates thereof), it is deemed that one of skill in the art would not readily envision the scope of the claim nor understand how to read and analysis for each of the potential compounds (Wands Factor C, D and E). As such, one of skill in the art would need to look to Applicant’s own Specification to determine what compounds would be covered by the claim, as well as how to read and/or analyze the result of an analysis with the distinct compounds. However, Applicant’s specification does not provide description as to how to use compounds apart from T-THCA or T-CDCA as the bile acid analyzed, and provides no examples that use any other C24- or C27- bile acid or conjugate thereof (Wands Factors F and G). Therefore, there would be undue experimentation required to be able to use the method (Wands Factor H). 

Claim(s) 2-12 are rejected by virtue of dependency on Claim 1. 

Regarding Claim(s) 5, 11 and 13-14, the specification, while being enabling for using 2H4-t-CDCA, 2H4-g-CDCA, 2H4-t-CA, 2H4-g-CA and pregnanediol glucuronide as labeled internal standards, does not reasonably provide enablement for using a stable isotope labeled tetrol as an internal standard. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claim 13 describes a kit for diagnosing or screening 27-hydroxylase comprising a stable isotope labeled tetrol (Wands Factor A). However, 2H4-t-CDCA, 2H4-g-CDCA, 2H4-t-CA, 2H4-g-CA and pregnanediol glucuronide (figure 2)” (see instant specification: Summary, Page 2) (Wands Factors A, B, C, D and E). As there would be no expectation that the prior art describes how to obtain this stable isotope labeled tetrol, as expected based on Applicant’s language, one would need to look specifically to Applicant’s disclosure to achieve and/or obtain the claimed stable isotope labeled tetrol. However, Applicant’s specification does not describe how to obtain this structure nor how to generate it (Wands Factors F and G). Therefore, there would be undue experimentation required to be able to produce the kit claimed by application (Wands Factor H). 

Claim 14 is rejected by virtue of dependency on Claim 13.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


“the intensity signal”
“the ratio between said bile alcohol glucuronide and said…”
“the ratio of a control sample or control value”. Appropriate correction is required. 

Regarding Claim 1, the following recitations are unclear:
preamble, “diagnosing or screening for 27-hydroxylase (CYP27A1) deficiency in an animal”: There is no indication how the method determines deficiency in an animal. As claimed, the method does not link the biological sample to an animal. The examiner suggests linking the biological sample to ‘an animal’ to overcome this rejection.
step (b), “or a conjugate thereof”: Is this a different conjugate from the one recited in step (a)? As best understood, it should be referring to the same ‘conjugate thereof’ as in step (a). 
step (d), “determining 27-hydroxylase deficiency based on said comparison”: How is the result of the comparison used to determine 27-hydroxylase deficiency? How does simply comparing two values, without further guidance, result in a determination of deficiency? What should the comparison demonstrate to either support or contradict a conclusion of 27-hydroxylase deficiency?

Claim(s) 2-12 are rejected by virtue of dependency on Claim 1. 

Regarding Claim 3, the examiner notes that a proper Markush grouping should be recited as “selected from the group consisting of” (see MPEP: 2173.05 (h)).



Regarding Claim 5, the recitation of “the intensity” and “said intensity” is unclear. There is no antecedent basis for this in the claim. Claim 1 states “the intensity signal”, but it is unclear whether all of these recitations refer to the same aspect of the claim. As best understood, all instances refer to “intensity signal”. The examiner suggests maintaining naming conventions throughout the claim set to prevent further antecedent issues (i.e. consistently refer to ‘intensity’ as ‘intensity signal’, such that all claims can easily find antecedent basis in Claim 1). 

Regarding Claim 5, the recitation of “stable isotope labeled compound… tetrol” is unclear. See 112(a) rejection section for further details. Briefly, there is no support for a stable isotope labeled tetrol as per Applicant’s own disclosure, which states “No stable isotope labeled internal standard is commercially available for the tetrol and several commercially available candidates were tested as internal standard, namely 2H4-t-CDCA, 2H4-g-CDCA, 2H4-t-CA, 2H4-g-CA and pregnanediol glucuronide (figure 2)” (see instant specification: Summary, Page 2). Applicant’s disclosure does not seem to describe how to obtain and/or synthesize this molecule either. 

Regarding Claim 5, the examiner notes that a proper Markush grouping should be recited as “selected from the group consisting of” (see MPEP: 2173.05 (h)). 

Regarding Claim 6, the recitation of “the intensity” is unclear. There is no antecedent basis for this in the claim. Claim 1 states “the intensity signal”, but it is unclear whether all of 

Regarding Claim 6, the recitation “intensity is determined of a first and a second compound” is unclear. Is Applicant intending to describe that there are two other compounds to be measured in addition to measuring the intensity signals from a bile alcohol glucuronide and a C24- or C27-bile acid or conjugate thereof? Clarification is required. 

Regarding Claim 6, the examiner notes that a proper Markush grouping should be recited as “selected from the group consisting of” (see MPEP: 2173.05 (h)). 

Regarding Claim 7, the examiner notes that a proper Markush grouping should be recited as “selected from the group consisting of” (see MPEP: 2173.05 (h)). As written, the recitation describes that the mass analysis in Claim 1 comprises all of the mentioned analyses. 

Regarding Claim 10, the recitation of “the intensity” is unclear. There is no antecedent basis for this in the claim. Claim 1 states “the intensity signal”, but it is unclear whether all of these recitations refer to the same aspect of the claim. As best understood, all instances refer to “intensity signal”. The examiner suggests maintaining naming conventions throughout the claim set to prevent further antecedent issues (i.e. consistently refer to ‘intensity’ as ‘intensity signal’, such that all claims can easily find antecedent basis in Claim 1). 

Claim(s) 11-12 are rejected by virtue of dependency on Claim 10. 

2H4-t-CDCA, 2H4-g-CDCA, 2H4-t-CA, 2H4-g-CA and pregnanediol glucuronide (figure 2)” (see instant specification: Summary, Page 2). Applicant’s disclosure does not seem to describe how to obtain and/or synthesize this molecule either.

Claim(s) 12 are rejected by virtue of dependency on Claim 11. 

Regarding Claim 12, there is no antecedent basis for “the analyte” or “the range” in the claim. 

Regarding Claim 13, the recitation of “stable isotope labeled tetrol” is unclear. See 112(a) rejection section for further details. Briefly, there is no support for a stable isotope labeled tetrol as per Applicant’s own disclosure, which states “No stable isotope labeled internal standard is commercially available for the tetrol and several commercially available candidates were tested as internal standard, namely 2H4-t-CDCA, 2H4-g-CDCA, 2H4-t-CA, 2H4-g-CA and pregnanediol glucuronide (figure 2)” (see instant specification: Summary, Page 2). Applicant’s disclosure does not seem to describe how to obtain and/or synthesize this molecule either.

Claim(s) 14 is rejected by virtue of dependency on Claim 13. 

Regarding Claim 14, the recitation of “preferably” is unclear. The use of exemplary language is better set forth in the specification rather than the claims (see MPEP 2173.05 (d)). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 101, as being directed to a judicial exception without the claim as a whole amounting to significantly more. 

Claim 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical formula or abstract idea without significantly more. The claim(s) recite(s) a method for diagnosing or screening for 27-hydroxylase deficiency comprising a step of determining a ratio and comparing said ratio to a control value, which are steps that can be performed either mentally or via a mathematical relationship. This judicial exception is not integrated into a practical application because the limitations of obtaining an intensity from mass analysis in Claim 1 (step (a)) amount to sampling and data collection steps required for the determination of changes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurement of a bile alcohol glucuronide and a C24- or C27-bile acid, or conjugates thereof, are well-understood, routine and conventional (§MPEP 2106.05) when claimed in a merely generic manner as evidenced by Haas et al (Differential diagnosis in patients with suspected bile acid synthesis defects, World Journal of Gastroenterology, 2012, Vol. 18, Issue 10, pp. 1067-1076, see attached document): 
Detection by Mass Analysis of bile acids: “METHODS: Authors describe semiquantitative determination of 16 urinary bile acid metabolites by electrospray 
Evaluation for bile acid defects, including 27-hydroxylase deficiency: “RESULTS: …profile of bile acid metabolites was initially suggestive of a bile acid synthesis defect. Three adult patients suffered from cerebrotendinous xanthomatosis.” (see Haas: Page 1067, right column, Abstract); “Sterol 27-hydroxylase deficiency (cerebrotendinous xanthomatosis)”, (see Haas: Page 1070, Table 1); 
Samples: “Urine specimens were collected in our hospital”, (see Hass: Page 1068, right column, ”Patients” section)
Measurement of bile acid glucuronides: “urinary bile acid metabolites (glycine and taurine conjugates, sulfates and glucuronides) were identified with negative electrospray ionisation. Characteristic fragment ions used to determine the bile acid metabolites according to [17-22] are given in Table 1”, (see Haas: Page 1071, left column, final partial paragraph; Table 1; see, specifically, ‘Glucuronide-5β-cholestane-tetrol’); 
Measurement of C27- or C24-bile acid or conjugate thereof: “In patients with cholestatic liver disease analysis of urinary bile acid metabolites showed clearly increased excretion of glycine and taurine conjugates of cholic acid and chenodeoxycholic acid… Table 3”, (see Haas: Page 1072, left column, first full paragraph; Table 3);
Control values: “Figure 2 Precursor ion spectra of urinary bile acid metabolites from patient MD with 3β-hydroxy-Δ5-C27-steroid dehydrogenase deficiency and control.” (see Haas: Page 1073, Figure 2);


	Dependent Claims 2-12 provide further information about the glucuronides, bile alcohols to be measured, type of mass analysis used and the type of animal from which the sample comes from. The additional information in these claim(s) does/do not include additional elements that integrate the judicial exception into a practical application. 


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Haas et al (Differential diagnosis in patients with suspected bile acid synthesis defects, World Journal of Gastroenterology, 2012, Vol. 18, Issue 10, pp. 1067-1076, see attached document), as being relevant to the art of bile acid defects.  
Forman et al (US 2004/0019027) as being relevant to CTX and treatment of the condition. Forman describes how, in CTX patient samples, the amount of bile acids is reduced and the amount of bile alcohols increases (see Forman: [0008]-[0009]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798